DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
5.	Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steed et al., (“Steed”) [US-2010/0191678-A1] in view of Romo et al., (“Romo”) [US-10,510,117-B1]
Regarding claim 1, Steed teaches an information presentation device (Steed- Fig. 1: a processor-based system 102 and ¶0012 teach a processor-based system 102 to facilitate advanced visualization-assisted identification and/or quantification associations in a multivariate data set) comprising:
processing circuitry (Steed- Fig. 1, a processor-based system 102) configured to plot a plurality of values (i.e., blocks 190) contained in each of a plurality of pieces of multidimensional data on a plurality of axes (i.e., axis indicators 140) in a parallel coordinate plot coordinate system (Steed- Figs. 2A-B show a multivariate analysis display 130 [plot] visually display the PCP view 130 b includes a plurality of independent variable portions 132 [a plurality of values contained in each of a plurality of pieces of multidimensional data] on the independent variable axis indicators 140 a [plurality of axes] in a parallel coordinate plot coordinate system; Fig. 3: Step 204 shows “RENDER PARALLEL COORDINATES PLOT TO USER VIA GRAPHICALUSER INTERFACE”; ¶0035-0041 teach the PCP view 130 b includes a plurality of independent variable portions 132 (five exemplary independent variable portions 132 a-132 e. The independent variable portions 132 a also individually include an independent variable axis indicator 140 a that visually displays one or more attributes of an associated independent variable of the data set 129 a. Moreover, the independent and dependent variable axis indicators 140 a are generally parallel with one or another and are aligned with one another in axis region 140 of the PCP view 130 b. In the condition shown in FIG. 2B, moreover, the individual axis indicators 140A each include blocks 190 along both side ;


    PNG
    media_image1.png
    677
    896
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    573
    media_image2.png
    Greyscale


divide each of the plurality of axes into a plurality of sections (Steed- Fig. 2B shows the plurality of axes and ¶0140 teaches the individual axis indicators 140A each include blocks 190 along both side of the indicator 140 a with the lateral size of the blocks 190 indicating the relative data as a histogram in the axis region 140 suggesting the bars of the histogram correspond to values on that portion of the axis) and generate a histogram including a plurality of histogram bars (i.e., independent variable portions 132 a-132 e) each of which corresponds to a number of values (i.e., blocks 190) plotted within each section in the plurality of sections (Steed- Fig. 2B and ¶0035-0036 teach the PCP view 130 b includes a plurality of independent variable portions 132 (five exemplary independent variable portions 132 a-132 e. The independent variable portions 132 a also individually include an independent ; and
generate visual information (Steed- Fig. 1 and ¶0032 teach the PCP component 126 generates and renders a PCP view 130 b via the display 104 and allows the user to selectively modify the view 130 b according to user control inputs from the interface 122) with which a ratio (i.e., correlation) of a number of selected values to a total number of values contained in any one histogram bar out of respective generated histogram bars (i.e., independent variable portions 132 a-132 e) is identified when one or more values (i.e., range of values) out of respective values (i.e., blocks 190) plotted on the plurality of axes (i.e., axis indicators 140) are selected as the selected values (Steed- ¶0021 teaches performing at least one correlation operation on user-selected variables of the data set to provide correlation values, and rendering a plurality of graphical correlation indicators individually associated with and proximate to a corresponding dependent or independent variable axis indicator in a correlation region of the PCP view, where the correlation indicators graphically indicate a correlation value associated with the corresponding variable of the data set and with a variable associated with the selected axis indicator – suggest a ratio; Fig. 2B and ¶0035-0036 teach the PCP view 130 b includes a plurality of independent variable portions 132 (five exemplary independent variable portions 132 a-132 e. The independent variable portions 132 a also individually include an independent variable axis indicator 140 a that visually displays one or more attributes of an associated independent variable of the data set 129 a. Moreover, the .
Steed fails to explicitly teach highlight at least one traverse line corresponding to the selected values selected, among a plurality of displayed traverse lines, each traverse line connecting respective points plotted on the plurality of axes.


    PNG
    media_image3.png
    603
    720
    media_image3.png
    Greyscale

However, in an analogous field of endeavor, Romo teaches
highlight at least one traverse line corresponding to the selected values selected,
among a plurality of displayed traverse lines, each traverse line connecting respective points plotted on the plurality of axes (Romo- Fig. 8 shows lines 802 [traverse lines]; col 4, line 48 to col 5, line 7 teaches each line 802 shown in the parallel coordinates graph corresponds to a financial instrument and serves to plot the criteria data values for that financial instrument with respect to each parallel axis 800 [traverse line corresponding to the selected values] […] each line 802 for a financial instrument includes a first end point and a second end point, where the first end point is a criteria data value for that financial instrument with respect to a first criteria and the second end point is a criteria data value for that financial instrument with respect to a second criteria, and where the first and second criteria are criteria corresponding to adjacent parallel axes 800. Thus, in an example where the parallel coordinates graph includes 8 parallel axes for 8 different criteria, the parallel coordinates graph will include 7 lines 802 for a given financial instrument (a first line 802 extending from the axis 800 for Criteria 1 to the adjacent parallel axis for Criteria 2, a second line 802 extending from the axis 800 for Criteria 2 to the adjacent parallel axis for Criteria 3, a third line 802 extending from the axis 800 for Criteria 3 to the adjacent parallel axis for Criteria 4 […] and a seventh line 802 extending from the axis 800 for Criteria 7 to the adjacent parallel axis for Criteria 8 [among a plurality of displayed traverse lines, each traverse line connecting respective points plotted on the plurality of axes]; col 12:22-32, the colors of the lines 802 can be adjusted such that the lines 802 that correspond to stocks whose lines 802 are still within the range defined by the handles 808 are presented in a different color than the stocks whose lines 802 fall outside the range defined by the handles to thereby highlight the stocks whose lines 802 are within the range defined by the handles. This highlighting may be configured such that the highlighting is limited to those stocks for which all of its lines 802 are within the ranges defined by handles 808 [highlight at least one traverse line]; Fig. 12 and col 13:36-43, perform an action such as a hover mouse action over a stock listed in the table of section 610 to cause the lines 802 corresponding to the subject stock to be highlighted within the parallel coordinates graph (see FIG. 12, which shows the highlighted lines 1202 in the parallel coordinates graph that correspond to the United Health Group Inc. stock 1200)).
Romo further teaches
divide each of the plurality of axes into a plurality of sections (Romo- Fig. 8 and col 4:37-51, The long dimension for each axis 800 defines a range scale of values for the criteria associated with that axis 800. Thus, in the example of FIG. 8, the axis 800 for the dividend yield criteria exhibits a range scale from 0 to 0.12. […] the parallel axes 800 can be shown as bars, lines or other shapes that are capable of suitably exhibiting a long dimension on which a range scale of data values can be presented. Each line 802 shown in the parallel coordinates graph corresponds to a financial instrument and serves to plot the criteria data values for that financial instrument with respect to each parallel axis 800);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Steed to incorporate the teachings of Romo, and apply the highlighted lines into the plurality of axes, as taught by Steed in order to highlight at least one traverse line corresponding to the selected values selected, among a plurality of displaved traverse lines, each traverse line connecting respective points plotted on the plurality of axes.
Doing so would provide a high performance tool to users that leverages the visualization power of parallel coordinates graphs to graphically display various financial instruments with respect to a number of criteria in a flexible manner.

The methods of claim 7 is similar in scope to the functions performed by the information presentation device of claim 1 and therefore claim 7 is rejected under the same rationale.

Regarding claim 8, a non-transitory storage medium, is rejected for the same reason as claim 1.

Regarding claim 8, Steed in view of Romo, teaches a non-transitory storage medium (i.e., memory 124) in which a computer-readable program (i.e., program code 125) is stored (Steed- Fig. 1: 124, 125 and ¶0032 teach the memory 124 in this example includes program code 125 comprising a parallel coordinates plot (PCP) component 126, a correlation analysis component 127, and a regression analysis component 128, where the components 126-128 can be implemented as hardware, processor-executed software, programmable logic, etc.; ¶0058 teaches non-transitory computer readable medium is provided having computer executable instructions for performing the above method; Romo- col 5, 28-39 teaches a number of software applications are available to be used as the parallel coordinates plotting module 134), the program causing a computer to execute a method of claim 1.

Regarding claim 9, Steed in view of Romo, teaches the method of claim 7, and further teaches wherein when a particular value of the one or more values is selected on a first axis of the plurality of axes (i.e., axis indicators 140) (Steed- Figs. 2A-2B and ¶0041 teaches the indicator 140 a with the lateral size of the blocks 190 indicating the relative data as a histogram in the axis region 140 […] The histogram indicators 190 […] may be selectively turned on or off by a user), the generating step comprises generating the visual information (see Claim 1 rejection for detailed analysis) for a particular histogram on a second axis, different from the first axis, of the plurality of axes (Steed- Fig. 2B shows the variable portions 131 and 132 a, where a particular histogram on a second axis, different from the first axis, of the plurality of axes).

Regarding claim 10, Steed in view of Romo, teaches the method of claim 7, and further teaches wherein each of the plurality of axes are parallel to each other (Steed- Figs. 2A-2B show a parallel coordinates view 130 b, wherein each of the plurality of axes are parallel to each other. The plurality of bars [axes] shown in a parallel coordinate plot coordinate system).

Regarding claim 11, Steed in view of Romo, teaches the method of claim 7, and further teaches wherein each histogram is on a separate one of the plurality of axes (Steed- Figs. 2A-2B show a parallel coordinates view 130 b, wherein each histogram is on a separate one of the plurality of axes).


6.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Romo, further in view of Barg et al., (“Barg”) [US-6,707,454-B1]
Regarding claim 2, Steed in view of Romo, teaches the information presentation device according to claim 1, and further teaches wherein the processing circuitry is further configured to generate, as the visual information (see Claim 1 rejection for detailed analysis), but fails to explicitly teach a stack of the ratio in each of the generated histogram bars.
However, in an analogous field of endeavor, Barg teaches
a stack of the ratio in each of the generated histogram bars (Barg- Figs. 2 and 9 above shows the stacked bar-shaped figures; col 7:34-47 teaches in FIG. 2, the totals table shows the sum of that measure for all data items in the data pool, the sum of that measure for the selected items and the percent of the entire data set that is selected; col 11:5-14 teaches the multiple measures perspective shown in FIG. 3 and the exemplary embodiment of the anchored measures perspective shown in FIG. 5, the outer boxes in the box plot views represent the range of values from the 5% percentile to the 95% percentile. The inner, dark gray box represents the range into which the middle 50% of the values fall, i.e. the 25th-75th the sum of the measure that is selected and as a percentage of the entire data set – suggests ratio in each histogram bar).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Steed/Romo to incorporate the teachings of Barg, and apply the ratio in each histogram bar into the plurality of axes, as taught by Steed/Romo for stack of the ratio in each of the generated histogram bars.
Doing so would provide “users with the ability to access sub-cell detailed data” (col 6:1-3).

Regarding claim 12, Steed in view of Romo, teaches the method of claim 7, and further teaches wherein the step of generating the visual information (see Claim 1 rejection for detailed analysis), but fails to explicitly teach generating the visual information includes identifying the ratio by changing a color of at least a portion of the one histogram bar.
However, in an analogous field of endeavor, Barg teaches
identifying the ratio by changing a color of at least a portion of the one histogram bar (Barg- Fig.2 and Fig. 9 above shows the bar chart views 112. Each bar of the plurality of bars [histogram bar] shows a plurality of values in different colors [color of at least a portion]; col 5: 32-52 teach generates a number of different data visualization; col 7:34-47 teaches in FIG. 2, the totals table shows the sum of that measure for all data items in the data pool, the sum of that measure for the selected items and the percent of the entire data set that is selected; col 11:5-14 teaches the multiple measures perspective shown in FIG. 3 and the exemplary embodiment of the anchored measures perspective shown in FIG. 5, the outer boxes in the box plot views represent the range of values from the 5% percentile to the 95% percentile. The inner, dark gray box represents the range into which the middle 50% of the values fall, i.e. the percentiles. Outliers are values that are plotted outside, i.e., below or above, the outer box, i.e., below the 5th percentile or above the 95th percentile; Figs. 2 and 4 and col 15:29-32 teaches the totals table section is positioned below the dimensional views portion. The measure totals dialog box displays the sum of the measure that is selected and as a percentage of the entire data set – suggests ratio in each histogram bar; Fig. 19 and col 24:16-32 teach changing the color mapping used to color a particular dimension or measure of step S1100. The user may generate an input to change the color mapping used to color a particular dimension or measure within the various views of the various perspectives, by associating a range of color values to the range of data values for the selected dimension or field – suggests changing a color of at least a portion of the one histogram bar).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention  to have modified Steed/Romo to incorporate the teachings of Barg, and apply the ratio in each histogram bar into the plurality of axes, as taught by Steed/Romo for stack of the ratio in each of the generated histogram bars.
Doing so would provide “users with the ability to access sub-cell detailed data” (col 6:1-3).


7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Romo, further in view of Burkwald et al. (“Burkwald”) [US-6,356,285-B1]
Regarding claim 3, Steed in view of Romo, teaches the information presentation device according to claim 1, and further teaches wherein when a range for limiting values available for generation of the histogram is set on at least one axis of the plurality of axes (Steed- ¶0019 teaches one or more of the variable axis indicators with user adjustable upper and lower limit indicators to define a displayed focus range associated with the axis indicator; Figs. 2B-C and ¶0040 teach he user may selectively adjust one or both of the upper and lower limit indicators 141 t, 141 b, in this case shown as darkened arrows, in order to define .
The prior art fails to explicitly teach processing circuitry is further configured to set a length of each histogram bar according to a number of values contained in the range.
However, in an analogous field of endeavor, Burkwald teaches
a length of each histogram bar according to a number of values contained in the range (Burkwald- Figs. 6-8: bar chart 610 and col 14:46-49 teaches in the bar chart 610 of FIGS. 6-8, the height of each bar 612 is proportional to the numbers of the programs 114 in each of the subsystems 116, sorted in decreasing order).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Steed/Romo to incorporate the teachings of Burkwald, and apply the length of each histogram bar into the range, as taught by Steed/Romo in the information presentation device so when a range for limiting values available for generation of the histogram is set on at least one axis of the plurality of axes, the histogram generation unit sets a length of each histogram bar according to a number of values contained in the range.
Doing so would provide an enhanced software visualization technique for visually analyzing an existing software application.


8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Romo, further in view of Kincaid et al. (“Kincaid”) [US-2004/0027350-A1]
Regarding claim 4, Steed in view of Romo, teaches the information presentation device according to claim 1, and fails to explicitly teach wherein the processing circuitry is further configured to equalize lengths of respective histogram bars contained in the histogram to a predetermined length.
However, in an analogous field of endeavor, Kincaid teaches
equalize lengths of respective histogram bars contained in the histogram to a predetermined length (Kincaid- Fig. 11 and ¶0142 teach the length of each bar 174 shown in FIG. 11 is proportional to the absolute value of the underlying value, with the vertical dimension of the bar being equal to the height of the cell in which it is placed. In determining the bar lengths, the value computed for the color-coding of each cell is also used to determine the length of the bar 174 to be displayed in that cell, so the same scaling is used).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Steed/Romo to incorporate the teachings of Kincaid, and apply the vertical dimension of the bar being equal to the height of the cell in which it is placed into histogram bars, as taught by Steed/Romo in the processing circuitry in order to equalize lengths of respective histogram bars contained in the histogram to a predetermined length.
Doing so would provide a software systems for organizing and manipulating diverse data sets to facilitate identification, trends, correlations and other useful relationships among the data.


9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steed in view of Romo, further in view of Barg, still further in view of Slawinski et al. (“Slawinski”) [US-2016/0098173-A1]
Regarding claim 5, Steed in view of Romo and Barg, teaches the information presentation device according to claim 2, and further teaches the processing circuitry is further configured to perform processing to generate a stack with which a ratio (i.e., percent) of a number of the selected values (i.e., range of values) contained in any one histogram bar out of the two or more histogram bars to a total number of the selected values contained in the two or more histogram bars is identified (Barg- col 7:34-47 teaches in FIG. 2, the totals table shows the sum of that measure for all data items in the data pool, the sum of that measure for the selected items and the percent of the entire data set that is selected; col 11:5-14 teaches the multiple measures perspective shown in FIG. 3 and the exemplary embodiment of the anchored measures perspective shown in FIG. 5, the outer boxes in the box plot views represent the range of values from the 5% percentile to the 95% percentile. The inner, dark gray box represents the range into which the middle 50% of the values fall, i.e. the 25th-75th percentiles. Outliers are values that are plotted outside, i.e., below or above, the outer box, i.e., below the 5th percentile or above the 95th percentile; Figs. 2 and 4 and col 15:29-32 teaches the totals table section is positioned below the dimensional views portion. The measure totals dialog box displays the sum of the measure that is selected and as a percentage of the entire data set. These values are dynamically updated as the user selects different portions of data), and fails to explicitly teach wherein when respective values contained in two or more histogram bars which are adjacent to or discrete from one another on one axis out of the plurality of axes are selected as the selected values. 
However, in an analogous field of endeavor, Slawinski teaches
values contained in two or more histogram bars (i.e., regions 104A and 104B) that  are adjacent to or discrete from one another on one axis (i.e., 102A) out of the plurality of axes (i.e., 102A, 102B, 102C, 102D) are selected as the selected values (Slawinski- Fig. 1 shows values contained in first region 104A and second region 104B [two or more histogram bars] which are adjacent to one another on the first shape 102A [one axis] out of the plurality of shapes [axes]; ¶0053-0054 teach the regions of the first shape 102A include first region 104A and second region 104B, each visually differentiated from the other regions. It shown the first region 104A and second region 104B are adjacent to one another on the first shape. In the example of FIG. 1, each region of first shape 102A is represented by a distinct pattern that is different from that of the other regions of first shape 102A),

Doing so would allow a user to examine the relationship between two or more variables, by displaying the data on non-parallel or other transformed axes.

Regarding claim 6, Steed in view of Romo and Barg, teaches the information presentation device according to claim 2, and further teaches wherein when a plurality of selection ranges for selecting the selected values are set on two or more axes out of the plurality of axes, the processing circuitry is further configured to generate stacks (Barg- Figs. 2 and 9 above shows the stacked bar-shaped figures as stacks; col 11: 5-14 teaches the multiple measures perspective shown in FIG. 3 and the exemplary embodiment of the anchored measures perspective shown in FIG. 5, the outer boxes in the box plot views represent the range of values from the 5% percentile to the 95% percentile. The inner, dark gray box represents the range into which the middle 50% of the values fall, i.e. the 25th-75th percentiles. Outliers are values that are plotted outside, i.e., below or above, the outer box, i.e., below the 5th percentile or above the 95th percentile – suggest selection ranges), and fails to explicitly teach the visual information generation unit generates stacks corresponding to a number of 
However, in an analogous field of endeavor, Slawinski teaches
generate stacks (i.e., 102A, 102B, 102C, 102D) corresponding to a number of pieces of multidimensional data containing selected values (i.e., regions 104A and 104B) satisfying all conditions corresponding to the plurality of selection ranges (Slawinski- Fig. 1 shows the plurality of shapes 102A, 102B, 102C, 102D as  stacks corresponding to a number of pieces of multidimensional data; ¶0058 teaches textual label 106A is also entirely within the height of first region 104A. Second region 104B also includes a textual label 106B placed entirely within the height and entirely within the width of the second region 104B. As indicated by the textual labels, first region 104A is associated with a range of dates for a week including Jul. 18, 2014, and second region 104B is associated with a range of dates for a week including Jul. 11, 2014).
It would have been obvious to one of ordinary in the art before the effective filing date of the application to have modified Steed/Romo/Barg to incorporate the teachings of Slawinski, and apply the stacks corresponding to a number of pieces of multidimensional data containing selected values into the selected values are set on two or more axes out of the plurality of axes, as taught by Steed/Romo/Barg in the information presentation device so when a plurality of selection ranges for selecting the selected values are set on two or more axes out of the plurality of axes, the visual information generation unit generates stacks corresponding to a number of pieces of multidimensional data containing selected values satisfying all conditions corresponding to the plurality of selection ranges.
Doing so would allow a user to examine the relationship between two or more variables, by displaying the data on non-parallel or other transformed axes.



Response to Arguments
10.	Applicant's arguments filed on 02/19/2021, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
In light of the current Office Action, the Examiner respectfully submits that independent claims 1, 7 and 8 are rejected in view of newly discovered reference(s) to Romo et al. (US-10,510,117-B1).
Examiner notes that independent claims 1, 7 and 8 have been amended to include new
limitation. Examiner finds these limitations to be unpatentable as can be found in above detail
action.

11.	On page 11 of Applicant's Remarks, the Applicant argues that the dependent claims are not taught by the prior art, insomuch as they depend from claims that are not taught by the prior art. Examiner respectfully disagrees with these arguments, for the reasons discussed above.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2007/0005582-A1 to Navrati et al., BUILDING OF DATABASE QUERIES FROM GRAPHICAL OPERATIONS teaches methods, systems, and computer program products for data analysis. A collection of data points or data derived from a collection of data points is graphically displayed (Abstract). Navrati further teaches highlight the lines selected (¶0034, ¶0039).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619